Exhibit 10.8

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of March 22, 2004 (this “Security Agreement”),
is made by the signatories from time to time party hereto (each, an “Obligor”
and, collectively, the “Obligors”) in favor of  Bank of America, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders (as defined in the Credit Agreement described below).

 

RECITALS

 

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, modified, extended, renewed or replaced from time to time, the “Credit
Agreement”), by and among OHI Asset, LLC, a Delaware limited liability company, 
OHI Asset (ID), LLC, a Delaware limited liability company, OHI Asset (LA), LLC,
a Delaware limited liability company, OHI Asset (TX) LLC, a Delaware limited
liability company, OHI Asset (CA) LLC, a Delaware limited liability company,
Delta Investors I, LLC a Maryland limited liability company and Delta Investors
II, LLC, a Maryland limited liability company, the Lenders party thereto and the
Administrative Agent, the Lenders have agreed to make Loans and issue Letters of
Credit upon the terms and subject to the conditions set forth therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to participate in  Letters of Credit under the Credit Agreement that the
Obligors shall have executed and delivered this Security Agreement to the
Administrative Agent for the ratable benefit of the Lenders.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Definitions.

 

(a)           Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms which are defined in the Uniform Commercial Code (the “UCC”) in
effect in the State of New York on the date hereof are used herein as so
defined: Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial
Tort Claim, Consumer Goods, Deposit Account, Document, Equipment, Farm Products,
Fixtures, General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Proceeds, Software, Supporting Obligation and Tangible
Chattel Paper. For purposes of this Security Agreement, the term “Lender” shall
include any Affiliate of any Lender which has entered into a Swap Contract with
any Credit Party in connection with the Loans.

 

(b)           In addition, the following terms shall have the following
meanings:

 

--------------------------------------------------------------------------------


 

“Secured Obligations”: the collective reference to all of the Obligations, now
existing or hereafter arising pursuant to the Credit Documents, owing from the
Borrowers or any other Credit Party to any Lender or the Administrative Agent,
howsoever evidenced, created, incurred or acquired, whether primary, secondary,
direct, contingent, or joint and several, including, without limitation, all
liabilities arising under Swap Contracts in connection with the Loans between
any Obligor and any Lender, or any Affiliate of a Lender, and all obligations
and liabilities incurred in connection with collecting and enforcing the
foregoing.

 

“SNDAs” means the subordination, non-disturbance and attornment agreements to
which Tenants under the Facility Leases are parties.

 

2.                                       Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Obligor hereby grants to the Administrative Agent,
for the benefit of the Lenders, a continuing security interest in, and a right
to set off against (subject to the terms and conditions of this Security
Agreement), any and all right, title and interest of such Obligor in and to all
personal property of such Obligor of whatever type or description, whether now
owned or existing or owned, acquired, or arising hereafter, including, without
limitation, the following (collectively, the “Collateral”):

 

(a)                                  all Accounts;

 

(b)                                 all cash and currency;

 

(c)                                  all Chattel Paper;

 

(d)                                 all Commercial Tort Claims identified on
Schedule 2(d) attached hereto;

 

(e)                                  all Deposit Accounts;

 

(f)                                    all Documents;

 

(g)                                 all Equipment;

 

(h)                                 all Fixtures;

 

(i)                                     all General Intangibles;

 

(j)                                     all Instruments;

 

(k)                                  all Inventory;

 

(l)                                     all Investment Property;

 

2

--------------------------------------------------------------------------------


 

(m)                               all Letter-of-Credit Rights;

 

(n)                                 all Software;

 

(o)                                 all Supporting Obligations; and

 

(p)                                 to the extent not otherwise included, all
Accessions and all Proceeds of any and all of the foregoing.

 

Any grant of a security interest and right of set off contained in this
Section 2 shall not extend to any of the foregoing Collateral to the extent that
(i) such rights are not assignable or capable of being encumbered as a matter of
law or under the terms of any agreement applicable thereto (but solely to the
extent that any such restriction shall be enforceable under applicable law),
without the consent of the applicable parties thereto and (ii) such consent has
not been obtained; provided, however, that the foregoing grant of a security
interest and right of set off shall extend to any and all proceeds of the
foregoing to the extent that the assignment or encumbering of such proceeds is
not so restricted by applicable law or under the terms of such agreements
applicable thereto.

 

The Obligors and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

 

3.                                       Provisions Relating to Accounts.

 

(a)                                  Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account or as required in the ordinary course
of its business, as applicable.  Neither the Administrative Agent nor any Lender
shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Security Agreement or
the receipt by the Administrative Agent or any Lender of any payment relating to
such Account pursuant hereto, nor shall the Administrative Agent or any Lender
be obligated in any manner to perform any of the obligations of an Obligor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

(b)                                 The Administrative Agent shall have the
right, but not the obligation, to make test verifications of the Accounts in any
manner and through any medium that it

 

3

--------------------------------------------------------------------------------


 

reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications. Upon the occurrence of an Event of
Default and during the continuation thereof, the Administrative Agent in its own
name or in the name of others may communicate with account debtors on the
Accounts to verify with them, to the Administrative Agent’s reasonable
satisfaction, the existence, amount and terms of any Accounts.

 

4.                                       Representations and Warranties. Each
Obligor hereby represents and warrants to the Administrative Agent, for the
benefit of the Lenders, that so long as any of the Secured Obligations remain
outstanding or any Credit Document or any Swap Contract between any Credit Party
and any Lender in connection with the Loans is in effect or any Letter of Credit
shall remain outstanding, and until all of the Revolving Commitments shall have
been terminated:

 

(a)                                  Legal Name; Chief Executive Office.

 

(i)                                     Each Obligor’s exact legal name, state
of incorporation or formation, principal place of business and chief executive
office are (and for the four (4) months prior to the date hereof has been) as
set forth on Schedule 4(a)(i) attached hereto.

 

(ii)                                  Other than as set forth on
Schedule 4(a)(ii) attached hereto, no Obligor has been party to a merger,
consolidation or other change in structure or used any tradename in the four (4)
months prior to the date hereof.

 

(b)                                 Ownership.  Each Obligor is the legal and
beneficial owner of its Collateral and has the right to pledge, sell, assign or
transfer the same.

 

(c)           Security Interest/Priority.  This Security Agreement creates a
valid security interest in favor of the Administrative Agent, for the benefit of
the Lenders, in the Collateral of such Obligor and, when properly perfected by
filing, shall constitute a valid perfected security interest in such Collateral,
to the extent such security can be perfected by filing under the UCC, free and
clear of all Liens except for Permitted Liens.

 

(d)                                 Types of Collateral.  None of the Collateral
consists of, or is the Accessions or the Proceeds of, As-Extracted Collateral,
Consumer Goods, Standing Timber (as used in the UCC) or Farm Products.

 

(e)           Accounts.  (i) Each Account of the Obligors and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each Account arises out of (A) a bona fide sale of goods
sold and delivered by such Obligor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Obligor to, the account
debtor named therein, (iii) no Account of an Obligor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper has been
theretofore endorsed over and delivered to, or submitted to the control of, the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent and (iv) no surety bond was required or given in connection
with any Account of an Obligor or the contracts or purchase orders out of which
they arose.

 

(f)                                    Inventory.  No Inventory is held by an
Obligor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

 

5.                                       Covenants.  Each Obligor covenants
that, so long as any of the Secured Obligations remain outstanding or any Credit
Document or any Swap Contract between any Credit Party and any Lender in
connection with the Loans is in effect or any Letter of Credit shall remain
outstanding, and until all of the Revolving Commitments shall have been
terminated, such Obligor shall:

 

(a)                                  Other Liens.  Defend the Collateral against
the claims and demands of all other parties claiming an interest therein, keep
the Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of the Collateral or any
interest therein, except as permitted under the Credit Agreement.

 

(b)                                 Preservation of Collateral.  Not use the
Collateral in violation of the provisions of this Security Agreement or any
other agreement relating to the Collateral or any policy insuring the Collateral
or any applicable statute, law, bylaw, rule, regulation or ordinance.

 

(c)                                  Instruments/Tangible Chattel
Paper/Documents.  If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper, or if any property constituting Collateral shall be stored or shipped
subject to a Document, such Obligor shall ensure that such Instrument, Tangible
Chattel Paper or Document is either in the possession of such Obligor at all
times or, if requested by the Administrative Agent, is immediately delivered to
the Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent.  Such Obligor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend reasonably acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

(d)                                 Change in Structure, Location or Type.  Not,
without providing at least twenty (20) days prior written notice to the
Administrative Agent and without authorizing the filing of such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, change its name or state of formation or be
party to a merger, consolidation or other change in structure or use any
tradename.

 

(e)                                  Authorization.  Authorize the
Administrative Agent to prepare and file such financing statements (including
renewal statements), amendments and supplements or such other instruments as the
Administrative Agent may from time to time reasonably deem necessary,
appropriate or convenient in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC.  Each Obligor agrees
that any financing statement filed by the Administrative Agent may contain a
general description of the

 

5

--------------------------------------------------------------------------------


 

collateral covered thereby, as permitted by the UCC, which states that the
security interest attaches to all personal property of the Obligor granted under
this Security Agreement.

 

(f)                                    Perfection of Security Interest.  Execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including such financing statements (including
renewal statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (ii) to consummate the transactions contemplated hereby
and (iii) to otherwise protect and reasonably assure the Administrative Agent of
its rights and interests hereunder.  Each Obligor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its reasonable discretion desire to file the same. 
In the event for any reason the law of any jurisdiction other than New York
becomes or is applicable to the Collateral of any Obligor or any part thereof,
or to any of the Secured Obligations, such Obligor agrees to execute and deliver
all such instruments and to do all such other things as the Administrative Agent
in its sole discretion reasonably deems necessary or appropriate to preserve,
protect and enforce the security interests of the Administrative Agent under the
law of such other jurisdiction (and, if an Obligor shall fail to do so promptly
upon the request of the Administrative Agent, then the Administrative Agent may
execute any and all such requested documents on behalf of such Obligor pursuant
to the power of attorney granted hereinabove).  If any Collateral is in the
possession or control of an Obligor’s agents and the Administrative Agent so
requests, such Obligor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the Lenders’
account and subject to the Administrative Agent’s instructions.

 

(g)                                 Control.  Execute and deliver all
agreements, assignments, instruments or other documents as the Administrative
Agent shall reasonably request for the purpose of obtaining and maintaining
control within the meaning of the UCC with respect to any Collateral consisting
of Deposit Accounts, Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.

 

(h)                                 Collateral held by Warehouseman, Bailee,
etc.  If any Collateral is at any time in the possession or control of a
warehouseman, bailee, agent or processor of such Obligor, (i) notify the
Administrative Agent of such possession or control, (ii) at the Administrative
Agent’s request, notify such Person of the Administrative Agent’s security
interest in such Collateral, (iii) at the Administrative Agent’s request,
instruct such Person to hold all such Collateral for the Administrative Agent’s
account and subject to the Administrative Agent’s instructions and (iv) at the
Administrative Agent’s request, use its

 

6

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain an acknowledgment from such Person
that it is holding such Collateral for the benefit of the Administrative Agent.

 

(i)            Treatment of Accounts.  Not grant or extend the time for payment
of any Account, or compromise or settle any Account for less than the full
amount thereof, or release any person or property, in whole or in part, from
payment thereof, or allow any credit or discount thereon, other than as normal
and customary in the ordinary course of an Obligor’s business or as provided for
in the Credit Agreement.

 

(j)            Insurance.  Insure, repair and replace the Collateral of such
Obligor in accordance with the terms and conditions of the Credit Agreement. 
All insurance proceeds from insurance with respect to the Collateral shall be
subject to the security interest of the Administrative Agent hereunder.

 

(k)                                  Commercial Tort Claims.

 

(i)                                     Promptly notify the Administrative Agent
in writing of the initiation of any Commercial Tort Claim before any
Governmental Authority by or in favor of such Obligor or any of its
Subsidiaries.

 

(ii)                                  Execute and deliver such statements,
documents and notices and do and cause to be done all such things as the
Administrative Agent may reasonably deem necessary, appropriate or convenient,
or as are required by law, to create, perfect and maintain the Administrative
Agent’s security interest in any Commercial Tort Claim.

 

6.                                       Advances by Lenders.  On failure of any
Obligor to perform any of the covenants and agreements contained herein, in each
case after the expiration of any applicable grace or cure period provided for
herein or provided for in the Credit Agreement, the Administrative Agent may,
upon prior written notice to the Obligor and at its sole option and in its
reasonable discretion, perform the same or cause the performance of same and in
so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent or the
Lenders may make for the protection of the security hereof or which may be
compelled to make by operation of law.  All such sums and amounts so expended
shall be repayable by the Obligors on a joint and several basis pursuant to
Section 24 hereof within twenty (20) Business Days after a reasonably detailed
written invoice therefor is received by the Obligors (or upon demand if there is
then a continuing Event of Default), shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate for Revolving Loans that are Base Rate Loans.  No such
performance of any covenant or agreement by the Administrative Agent or the
Lenders on behalf of any Obligor, and no such advance or expenditure therefor,
shall relieve the Obligors of any default under the terms of this Security
Agreement, the other Credit Documents or any Swap Contract

 

7

--------------------------------------------------------------------------------


 

between any Credit Party and any Lender in connection with the Loans.  The
Lenders may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by an Obligor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

7.                                       Events of Default.

 

The occurrence and continuation of an event which under the Credit Agreement
would constitute an Event of Default shall be an Event of Default hereunder (an
“Event of Default”).

 

8.                                       Remedies.

 

(a)                                  General Remedies.  Upon the occurrence of
an Event of Default and during continuation thereof, and upon either
acceleration of the Secured Obligations pursuant to the terms and conditions of
the Credit Agreement or the maturity of the Secured Obligations and the
Obligors’ failure to pay the Secured Obligations, the Lenders shall have, in
addition to the rights and remedies provided herein, in the Credit Documents, in
any Swap Contract between any Obligor and any Lender in connection with the
Loans or by law (including, but not limited to, levy of attachment, garnishment,
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral). Further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, subject to the applicable
rights of the Tenants under the Facility Leases and the SNDAs, upon the
occurrence of an Event of Default and during the continuation thereof, and upon
either acceleration of the Secured Obligations pursuant to the terms and
conditions of the Credit Agreement or the maturity of the Secured Obligations
and the Obligors’ failure to pay the Secured Obligations, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Obligors, take possession of the Collateral, (ii) 
dispose of any Collateral on any such premises, (iii) require the Obligors to
assemble and make available to the Administrative Agent at the expense of the
Obligors any Collateral at any place and time designated by the Administrative
Agent which is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) with ten (10 Business Days prior written notice to Obligors,
at any place and time or times, sell and deliver any or all Collateral held by
or for it at public or private sale, by one or more contracts, in one or more
parcels, for cash, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements).  Neither the Administrative Agent’s
compliance with applicable law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale.  In addition to all other sums due the Administrative Agent and the
Lenders with respect to

 

8

--------------------------------------------------------------------------------


 

the Secured Obligations, the Obligors shall pay the Administrative Agent and
each of the Lenders upon demand all reasonable and documented costs and expenses
incurred by the Administrative Agent or any such Lender, including, but not
limited to, Attorney Costs and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Lenders or the Obligors concerning any matter
arising out of or connected with this Security Agreement, any Collateral or the
Secured Obligations, including, without limitation, any of the foregoing arising
in, arising under or related to a case under the Debtor Relief Law.  Each
Obligor agrees that any requirement of reasonable notice shall be met if such
notice is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 10.02 of the Credit Agreement
at least ten (10) Business Days before the time of sale or other event giving
rise to the requirement of such notice.  The Administrative Agent and the
Lenders shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given.  To the extent permitted by
law, any Lender may be a purchaser at any such sale.  To the extent permitted by
applicable law, each of the Obligors hereby waives all of its rights of
redemption with respect to any such sale.  Subject to the provisions of
applicable law, the Administrative Agent and the Lenders may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent and the Lenders may
further postpone such sale by announcement made at such time and place.

 

(b)                                 Remedies Relating to Accounts.  Upon the
occurrence of an Event of Default and during the continuation thereof, and upon
either acceleration of the Secured Obligations pursuant to the terms and
conditions of the Credit Agreement or the maturity of the Secured Obligations
and the Obligors’ failure to pay the Secured Obligations, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, each Obligor will promptly upon request of the Administrative Agent
instruct all account debtors to remit all payments in respect of Accounts to a
mailing location selected by the Administrative Agent.  In addition, the
Administrative Agent or its designee shall have the right to enforce any
Obligor’s rights against its customers and account debtors and may notify any
Obligor’s customers and account debtors that the Accounts of such Obligor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of an
Obligor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Lenders in the Accounts.  Each Obligor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions hereof shall be solely
for the Administrative Agent’s own convenience and that such Obligor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein.  The Administrative

 

9

--------------------------------------------------------------------------------


 

Agent and the Lenders shall have no liability or responsibility to any Obligor
for acceptance in good faith of a check, draft or other order for payment of
money bearing the legend “payment in full” or words of similar import or any
other restrictive legend or endorsement or be responsible for determining the
correctness of any remittance.  Each Obligor hereby agrees to indemnify the
Administrative Agent and the Lenders from and against all liabilities, damages,
losses, actions, claims, judgments, costs, expenses, charges and reasonable
attorneys’ fees suffered or incurred by the Administrative Agent or the Lenders
(each, an “Indemnified Party”) because of the maintenance of the foregoing
arrangements except as relating to or arising out of the gross negligence or
willful misconduct of an Indemnified Party or its officers, employees or
agents.  In the case of any investigation, litigation or other proceeding, the
foregoing indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by an Obligor, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any other
Indemnified Party is otherwise a party thereto.

 

(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuance thereof, and
upon either acceleration of the Secured Obligations pursuant to the terms and
conditions of the Credit Agreement or the maturity of the Secured Obligations
and the Obligors’ failure to pay the Secured Obligations, subject to the rights
of the Tenants under the Facility Leases and the SNDAs, (i) the Administrative
Agent shall have the right to enter and remain upon the various premises of the
Obligors without cost or charge to the Administrative Agent, and use the same,
together with materials, supplies, books and records of the Obligors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise; and (ii)  in addition, the Administrative Agent may remove
Collateral, or any part thereof, from such premises and/or any records with
respect thereto, in order to effectively collect or liquidate such Collateral.

 

(d)                                 Nonexclusive Nature of Remedies.  Failure by
the Administrative Agent or the Lenders to exercise any right, remedy or option
under this Security Agreement, any other Credit Document, any Swap Contract
between any Credit Party and any Lender in connection with the Loans or as
provided by law, or any delay by the Administrative Agent or the Lenders in
exercising the same, shall not operate as a waiver of any such right, remedy or
option.  No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Administrative Agent or
the Lenders shall only be granted as provided herein.  To the extent permitted
by law, neither the Administrative Agent, the Lenders, nor any party acting as
attorney for the Administrative Agent or the Lenders, shall be liable hereunder
for any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder.  The rights
and remedies of the Administrative Agent and the Lenders under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Lenders may have.

 

10

--------------------------------------------------------------------------------


 

(e)           Retention of Collateral.  The Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations.  Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

 

(f)                                    Deficiency.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the Lenders are legally entitled,
the Obligors shall be jointly and severally liable for the deficiency, together
with interest thereon at the Default Rate for Revolving Loans that are Base Rate
Loans, together with the reasonable and documented costs of collection and
Attorney Costs of any attorneys employed by the Administrative Agent to collect
such deficiency.  Any surplus remaining after the full payment and satisfaction
of the Secured Obligations shall be returned to the Obligors or as otherwise
required by Law.

 

9.                                       Rights of the Administrative Agent.

 

(a)           Limited Power of Attorney.  In addition to other powers of
attorney contained herein, each Obligor hereby designates and appoints the
Administrative Agent, on behalf of the Lenders, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions with
respect to the Collateral upon the occurrence and during the continuance of an
Event of Default, and upon either acceleration of the Secured Obligations
pursuant to the terms and conditions of the Credit Agreement or the maturity of
the Secured Obligations and the Obligors’ failure to pay the Secured
Obligations:

 

(i)                                     to demand, collect, settle, compromise,
adjust, give discharges and releases, all as the Administrative Agent may
reasonably determine;

 

(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;

 

(iii)                               to defend, settle or compromise any action
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;

 

(iv)                              to receive, open and dispose of mail addressed
to an Obligor and endorse checks, notes, drafts, acceptances, money orders,
bills of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to the Collateral of such
Obligor

 

11

--------------------------------------------------------------------------------


 

on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;

 

(v)                                 to sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any Collateral or the goods or services which have given rise thereto, as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes;

 

(vi)                              to adjust and settle claims under any
insurance policy relating to the Collateral;

 

(vii)                           to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security agreements, affidavits, notices and other agreements, instruments and
documents that the Administrative Agent may reasonably determine necessary in
order to perfect and maintain the security interests and liens granted in this
Security Agreement and in order to fully consummate all of the transactions
contemplated therein;

 

(viii)                        to institute any foreclosure proceedings that the
Administrative Agent may deem appropriate; and

 

(ix)                                to do and perform all such other acts and
things as the Administrative Agent may reasonably deem to be necessary, proper
or convenient in connection with the Collateral.

 

This limited power of attorney is a power coupled with an interest and shall be
irrevocable (i) for so long as any of the Secured Obligations remain
outstanding, any Credit Document or any Swap Contract between any Credit Party
and any Lender in connection with the Loans is in effect or any Letter of Credit
shall remain outstanding and (ii) until all of the Revolving Commitments shall
have been terminated.  The Administrative Agent shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Administrative Agent in this
Security Agreement, and shall not be liable for any failure to do so or any
delay in doing so.  The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct.  This limited power
of attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

 

(b)                                 Assignment by the Administrative Agent. 
Subject to the terms of the Credit Agreement, the Administrative Agent may from
time to time assign the Secured Obligations and any portion thereof and/or the
Collateral and any portion thereof, and the assignee shall

 

12

--------------------------------------------------------------------------------


 

be entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.

 

(c)                                  The Administrative Agent’s Duty of Care. 
Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Obligors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.

 

10.           Application of Proceeds.  Upon the acceleration of the Obligations
pursuant to Section 8.02 of the Credit Agreement, any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the Lenders in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 8.03 of the Credit Agreement, and each Obligor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such payments and proceeds in the
Administrative Agent’s sole discretion (but subject to Section 8.03 of the
Credit Agreement0, notwithstanding any entry to the contrary upon any of its
books and records.

 

11.                                 Costs of Counsel.  If at any time hereafter,
whether upon the occurrence of an Event of Default or not, the Administrative
Agent employs counsel to prepare or consider reasonably necessary amendments,
waivers or consents with respect to this Security Agreement, or to take action
or make a response in or with respect to any legal or arbitral proceeding
relating to this Security Agreement or relating to the Collateral, or to protect
the Collateral or exercise any rights or remedies under this Security Agreement
or with respect to the Collateral, then the Obligors agree to pay within twenty
(20) Business Days after a reasonably detailed written invoice therefor is
received by the Obligors (or upon demand if there is then a continuing Event of
Default) any and all such reasonable and documented costs and expenses of the
Administrative Agent, all of which costs and expenses shall constitute Secured
Obligations hereunder.

 

12.                                 Continuing Agreement.

 

(a)           This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remain outstanding or any Credit Document or any Swap Contract
between any Obligor and any Lender in connection with the Loans is in effect or
any Letter of Credit shall remain outstanding, and until all of the Revolving
Commitments thereunder shall have terminated

 

13

--------------------------------------------------------------------------------


 

(other than any obligations with respect to the indemnities and the
representations and warranties set forth in the Credit Documents).  Upon such
payment and termination, this Security Agreement shall be automatically
terminated and the Administrative Agent and the Lenders shall, upon the request
and at the expense of the Obligors, forthwith release all of its liens and
security interests hereunder and shall execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Obligors
evidencing such termination.  Notwithstanding the foregoing all releases and
indemnities provided hereunder shall survive termination of this Security
Agreement.

 

(b)           This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Lender in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Secured Obligations.

 

13.                                 Amendments; Waivers; Modifications.  This
Security Agreement and the provisions hereof may not be amended, waived,
modified, changed, discharged or terminated except as set forth in Section 10.01
of the Credit Agreement.

 

14.                                 Successors in Interest.  This Security
Agreement shall create a continuing security interest in the Collateral and
shall be binding upon each Obligor, its successors and assigns and shall inure,
together with the rights and remedies of the Administrative Agent and the
Lenders hereunder, to the benefit of the Administrative Agent and the Lenders
and their successors and permitted assigns; provided, however, that none of the
Obligors may assign its rights or delegate its duties hereunder without the
prior written consent of each Lender or the Required Lenders, as required by the
Credit Agreement.  To the fullest extent permitted by law, each Obligor hereby
releases the Administrative Agent and each Lender, and its successors and
assigns, from any liability for any act or omission relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.

 

15.                                 Notices.  All notices required or permitted
to be given under this Security Agreement shall be in conformance with
Section 10.02 of the Credit Agreement.

 

16.                                 Counterparts.  This Security Agreement may
be executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart.

 

14

--------------------------------------------------------------------------------


 

17.                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Security Agreement.

 

18.                                 Governing Law; Submission to Jurisdiction;
Venue.

 

(a)                                  THIS SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.  Any legal action or proceeding with respect to
this Security Agreement may be brought in the courts of the State of New York
sitting in New York City, or of the United States for the Southern District of
New York, and, by execution and delivery of this Security Agreement, each
Obligor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of such courts.  Each Obligor
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
for notices pursuant to Section 10.02 of the Credit Agreement, such service to
become effective three (3) Business Days after such mailing. Nothing herein
shall affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or to otherwise proceed
against any Obligor in any other jurisdiction.

 

(b)                                 Each Obligor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Security Agreement brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

19.                                 Waiver of Jury Trial.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS SECURITY AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

20.                                 Severability.  If any provision of this
Security Agreement is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect  to the
illegal, invalid or unenforceable provisions.

 

21.                                 Entirety.  This Security Agreement, the
other Credit Documents and any Swap Contract between any Obligor and any Lender
in connection with the Loans represent the entire agreement of the parties
hereto and thereto, and supersede all prior agreements and understandings,

 

15

--------------------------------------------------------------------------------


 

oral or written, if any, including any commitment letters or correspondence
relating to the Credit Documents, any Swap Contract between any Obligor and any
Lender in connection with the Loans or the transactions contemplated herein and
therein.

 

22.                                 Survival.  All representations and
warranties of the Obligors hereunder shall survive the execution and delivery of
this Security Agreement, the other Credit Documents and any Swap Contract
between any Obligor and any Lender in connection with the Loans, the delivery of
the Revolving Notes and the making of the Loans and the issuance of the Letters
of Credit under the Credit Agreement.

 

23.                                 Other Security.  To the extent that any of
the Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real property and securities owned by
an Obligor), or by a guarantee, endorsement or property of any other Person,
then the Administrative Agent and the Lenders shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence of any
Event of Default and during the continuation thereof, and upon either
acceleration of the Secured Obligations pursuant to the terms and conditions of
the Credit Agreement or the maturity of the Secured Obligations and the
Obligors’ failure to pay the Secured Obligations, and the Administrative Agent
and the Lenders have the right, in their sole discretion, to determine which
rights, security, liens, security interests or remedies the Administrative Agent
and the Lenders shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or any of the Administrative Agent’s and the Lenders’ rights or the Secured
Obligations under this Security Agreement, under any other of the Credit
Documents or under any Swap Contract between any Obligor and any Lender in
connection with the Loans.

 

24.                                 Joint and Several Obligations of Obligors.

 

(a)           Each of the Obligors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Obligors and in consideration of the undertakings of
each of the Obligors to accept joint and several liability for the obligations
of each of them.

 

(b)  Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement, the other Credit Documents and any Swap Contract between any Obligor
and any Lender in connection with the Loans, it being the intention of the
parties hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Obligors without preferences or distinction among
them.

 

(c)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Credit Documents, to the extent
the obligations of any Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation,

 

16

--------------------------------------------------------------------------------


 

because of any applicable state or federal law relating to fraudulent
conveyances or transfers), then the obligations of such Guarantor under the
Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligation subject to avoidance under
applicable law (whether federal or state and including, without limitation,
Section 548 of the Bankruptcy Code).

 

25.                                 Rights of Required Lenders.  All rights of
the Administrative Agent hereunder, if not exercised by the Administrative
Agent, may be exercised by the Required Lenders.

 

26.                                 Credit Agreement and SNDA.  The Loan is
governed by the terms and conditions set forth in the Credit Agreement and the
other Credit Documents and in the event of any conflict between the terms and
conditions of this Security Agreement and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control.  In
addition, to the extent that the Obligors and the Administrative Agent are
parties to the SNDAs, and the terms and conditions of this Security Agreement
are in conflict with the terms and conditions of such SNDAs, the terms and
conditions of the SNDAs shall govern and control.

 

SIGNATURE PAGE FOLLOWS

 

17

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:

 

OHI ASSET, LLC

 

 

OHI ASSET (ID), LLC

 

 

OHI ASSET (LA), LLC

 

 

OHI ASSET (TX), LLC

 

 

OHI ASSET (CA), LLC

 

 

DELTA INVESTORS I, LLC

 

 

DELTA INVESTORS II, LLC

 

 

 

 

By:

Omega Healthcare Investors, Inc.,
the Sole Member of each such company

 

 

 

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

 

 

Name:

Daniel J. Booth

 

 

Title:

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to as of the date first above written:

 

 

 

BANK OF AMERICA, N.A.,
in its capacity as the Administrative Agent

 

 

 

 

 

By:

/s/

Kevin Wagley

 

 

Name:

 

Kevin Wagley

 

 

Title

 

Principal

 

 

 

--------------------------------------------------------------------------------